Citation Nr: 9909749	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-24 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.

(The issue of entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1976 
to June 1980 and from April 1987 to September 1991, appealed 
that decision to the Board. 


FINDINGS OF FACT

1.  In January 1979, the veteran was awarded 45 months of 
Chapter 34 educational assistance benefits.

2.  Thereafter, the veteran proceeded to utilize his Chapter 
34 benefits and was kept informed regarding the amount of his 
remaining entitlement.  

3.  In July 1984, the veteran was awarded educational 
assistance benefits for the period September 10, 1984 to 
November 22, 1984, and was informed that at the end of that 
period, he would have received benefits for the maximum 
number of months authorized by law.     

4.  As of December 31, 1989, the veteran had no remaining 
entitlement to Chapter 34 educational assistance benefits.



CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 21.7044 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits under Chapter 30, Title 38, 
United States Code may be available to a veteran who, as of 
December 31, 1989, is eligible for Chapter 34 education 
benefits and was on active duty at any time between October 
19, 1984, to July 1, 1985, if that individual either:  1) 
serves at least three years of continuous active duty in the 
Armed Forces after June 30, 1985; or 2) is discharged or 
released from active duty after June 30, 1985, for (a) a 
service-connected disability, a medical condition which 
preexisted service, hardship, or a physical or mental 
condition that was not characterized as a disability; (b) the 
convenience of the Government, if the individual completed 
not less than 30 months continuous active duty after that 
date; or (c) involuntarily for the convenience of the 
Government as a result of a reduction in force.  38 U.S.C.A. 
§§ 3011, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 21.7044 
(1998). 

The veteran contends that as of December 31, 1989, he had one 
remaining month of Chapter 34 entitlement, as evidenced by a 
letter from the VA dated in December 1983.  According to the 
veteran, based on his remaining Chapter 34 eligibility and 
the fact that he meets all of the other legal criteria for 
Chapter 34 to Chapter 30 conversion, he is entitled to 
Chapter 30 educational assistance benefits. 

The record reflects that the veteran applied for Chapter 34 
educational assistance benefits in December 1978 and, in 
January 1979, he was notified of the award of such benefits.  
The January 1979 notification letter to the veteran also 
informed him that he had 45 months of entitlement.  
Thereafter, the veteran proceeded to utilize these 
educational assistance benefits and, over the years, the RO 
kept him informed as to the amount of his remaining 
entitlement.  

By letter dated December 7, 1983, the veteran was informed 
that as of May 20, 1984, his remaining entitlement would be 
one month.  Thereafter, in July 1984, the RO received a 
reenrollment certification for the period September 1984 
through May 1985.  In that same month, a computer-generated 
printout indicated that the veteran was awarded educational 
assistance benefits for the period September 10, 1984 to 
November 22, 1984.  In addition, it was noted that the 
veteran's entitlement was extended as the date of exhaustion 
of his educational assistance benefits was October 24, 1984.  
Subsequently, the veteran was notified by the RO that Chapter 
34 benefits were awarded for the period September through 
November 1984 and, at the end of that period, he would have 
received benefits for the maximum number of months authorized 
by law.     

In April 1995, the veteran applied for Chapter 30 educational 
assistance benefits to attend law school.  A computer-
generated Education Master Record Eligibility and Entitlement 
Data record dated May 1995 indicated that the veteran's 
original entitlement to Chapter 34 educational assistance 
benefits was for 45 months.  In addition, this record noted 
that the veteran had used 46 months of Chapter 34 benefits 
and had zero remaining benefits.  

In sum, the Board finds that the veteran had no remaining 
entitlement to Chapter 34 benefits as of December 31, 1989, 
and, therefore, is not eligible for conversion to Chapter 30 
educational assistance benefits.  Moreover, the Board notes 
that even if the veteran had one month of remaining Chapter 
34 eligibility as of December 31, 1989, he still would not be 
eligible for Chapter 30 benefits.  Namely, the veteran was 
not on active duty at any time between October 19, 1984, to 
July 1, 1985.  The Board acknowledges the veteran's honorable 
service; however, the Board is not free to ignore or make 
exceptions to laws passed by Congress.  38 U.S.C.A. § 7104 
(West 1991).  In this instance, the applicable law is 
specific as to the criteria for the benefit sought on appeal.  
In short, there is no legal basis to award entitlement to 
Chapter 30 educational benefits.  Where the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for educational assistance benefits under Chapter 
30, Title 38, United States Code is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


